Citation Nr: 1819631	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-40 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar degenerative arthritis prior to August 14, 2012, and 40 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right hip degenerative arthritis prior to August 14, 2012, and 30 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1967 to July 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran was afforded a hearing before a Veterans Law Judge in St. Petersburg, Florida.  A transcript of that proceeding is of record.  The Veterans Law Judge who held the hearing has since retired.  In November 2017, the Veteran was informed of this and offered the opportunity to testify at a new Board hearing and he did not elect to have a second hearing.  

In January 2012 and September 2014, the Board remanded these issues for further development.  Specifically, in both remands, the Board directed the RO to issue a Statement of the Case (SOC) for the Veteran's left hip claim.  In August 2017, the RO issued an SOC for the left hip claim; however, the Veteran did not perfect that appeal.  Additionally, the Veteran has not perfected an appeal for right hip degenerative arthritis based on limited extension.  Consequently, the Board will not address either issue in this decision.  

In the September 2014, the Board remanded for TDIU development.  While the RO provided the Veteran with a TDIU application form, more development is needed.  As for the development related to the other issues on appeal, all actions were accomplished and there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar degenerative arthritis manifested, at worst, as forward flexion to 70 degrees with total range of motion to 165 degrees prior to August 14, 2012, and manifests, at worst, as forward flexion to 35 degrees with total range of motion to 105 degrees thereafter.

2.  The Veteran has radiculopathy of the remaining portion of his right lower extremity that manifests as moderate disability.  

3.  The Veteran's service-connected right hip degenerative arthritis manifested, at worst, as right flexion to 100 degrees prior to August 14, 2012, and manifests, at worst, as right flexion to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for lumbar degenerative arthritis prior to August 14, 2012, and 40 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a separate 20 percent rating for radiculopathy of the right lower extremity are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 4.124a, Diagnostic Code 8250 (2017).

3.  The criteria for an initial disability rating in excess of 10 percent for right hip degenerative arthritis prior to August 14, 2012, and 30 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.49, 4.71a, DC 5252 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2008 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination in July 2008, December 2009, August 2012, and June 2017.  Combined, the examinations are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and a review of the claims file, and provide discussions of pertinent symptomatology, functional impact, and sufficient rationales for all opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for higher initial evaluations, the Board has considered all evidence of severity since the effective dates for the awards of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Conditions of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  To receive a rating of 50 or 100 percent, a Veteran must have unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, respectively.  38 C.F.R. § 4.71a.

VA considers forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, bilaterally, normal ranges of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a at Note 2 and Plate V.

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula.

When the rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80 (1997).

Lumbar Degenerative Arthritis Prior to August 14, 2012

The Veteran seeks entitlement to a disability rating in excess of 20 percent for his service-connected lumbar degenerative arthritis prior to August 14, 2012.

In a July 2008 VA examination, the Veteran demonstrated forward flexion to 70 degrees and a combined range of motion of the thoracolumbar spine to 165 degrees with objective evidence of painful motion following repetitive range of motion testing.  The Veteran demonstrated additional limitations of range of motion after repetitive testing.  The Veteran had flexion to 60 degrees and a combined range of motion of the thoracolumbar spine to 155 degrees.  

The Veteran reported muscle spasm in his lumbar spine triggered by bending forward and prolonged standing.  However, upon examination there was no spasm, localized tenderness, or guarding severe enough to cause abnormal gait or abnormal spinal contour.  The examiner did not find the Veteran to have ankylosis of the thoracolumbar spine or the entire spine.  The Veteran reported daily back pain.  In terms of functional loss, he reported stiffness, weakness, and pain.  He used assistive devices.  Strength testing was normal.  Sensory examination was normal in the right lower extremity and abnormal for the left lower extremity.  

In August 2008, the Veteran's private neurologist wrote a letter stating the Veteran has localized lumbar spasm.  This letter supports the Veteran's assertions and the VA examiner's findings in the July 2008 VA examination.  Other VA and private medical records are in the file; however, like the private neurologists letter, none of them mention range of motion, nor do they provide range of motion measurements needed for VA purposes. 

At the Veteran's February 2011 Board hearing, the Veteran testified that he had a laminectomy in January 2009.  He stated he is a preacher and his pain is increased after working on Sundays.  To remedy the pain, the Veteran wears a back brace when hurting.  He explained that his back pain affects his grooming, housework, and social life.  Of note, he stated his private doctor ordered bed rest for three weeks at one point.  In a March 2011 letter, the private doctor stated that in a year and a half, he prescribed the Veteran bed rest totaling almost three and a half months, in addition to the days the Veteran stayed in bed on Mondays to recover from working on Sundays.  However, the private doctor did not provide any records, specifics, or dates of bedrest to accompany his letter, nor did he state whether the Veteran had intervertebral disc syndrome and the bedrest was for its treatment.  As a result, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.  The Veteran has reported that his private doctor passed away in 2013.

When considering the functional loss described by the Veteran, the medical and lay evidence of record does not show that his functional loss causes his back disability to be more closely described by the 40 percent criteria.  Even when considering pain and functional loss, his forward flexion was normal with no objective evidence of pain.  His combined range of motion was not more accurately described as forward flexion to 30 degrees, as it was, at worst, flexion to 60 degrees at his examination after repetitive emotion testing.  Forward flexion to 60 degrees falls squarely within the 20 percent criteria. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's lumbar degenerative arthritis does not more closely approximate a 40 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.

Prior to August 14, 2012, the Veteran had already been assigned a separate rating for neurological deficits of the left lower extremity.  At his July 2008 VA examination, the Veteran reported bladder dysfunction.  However, the examiner explained that it was due to an enlarged prostate as opposed to his back disability.  Therefore a separate rating for bladder dysfunction is not warranted.  No other neurological abnormalities requiring separate ratings were present.  

Lumbar Degenerative Arthritis August 14, 2012 and After

The Veteran seeks entitlement to an increased rating in excess of 40 percent for his service-connected lumbar degenerative arthritis from August 14, 2012 and after.

At an August 2012 VA examination, the Veteran demonstrated forward flexion to 35 and a combined range of motion of the thoracolumbar spine to 105 degrees.  The Veteran reported that his flare-ups manifest with pain rated as nine on a scale to 10.  The examiner did not find the Veteran to have ankylosis of the thoracolumbar spine or the entire spine.  The examiner found the Veteran to have guarding and muscle spasms, but no muscle atrophy.  His muscle strength and reflexes were normal and active movement against some resistance.

In a June 2017 VA examination, the Veteran demonstrated forward flexion to 50 degrees and a combined range of motion of the thoracolumbar spine to 140 degrees.  The Veteran was able to perform repetitive testing without additional loss of range of motion.  Under flare-ups, it is marked "not applicable."  The examiner did not find the Veteran to have guarding or muscle spasms.  The examiner did not find the Veteran to have ankylosis of the thoracolumbar spine or the entire spine.  The examiner found the Veteran to have guarding and muscle spasms, but no muscle atrophy.  His muscle strength and reflexes were normal.  The Veteran reported constant use of a wheelchair.  

For the entire period, the Veteran's lumbar degenerative arthritis has not manifested as unfavorable ankylosis of the thoracolumbar spine or the entire spine.  The Veteran retains mobility in his thoracolumbar spine and does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint"); Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

When considering the functional loss described by the Veteran, the medical and lay evidence of record does not show that his functional loss causes his lumbar degenerative arthritis to be more closely described by the 50 or 100 percent criteria, as the Veteran does not have ankylosis.

The Board notes that the Veteran had a below the knee amputation.  His hip flexion strength was 4/5 bilaterally, as was his knee extension, this indicates some weakness.  His left ankle and great toe strength were normal at 5/5.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's lumbar degenerative arthritis does not more closely approximate a 50 or 100 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.

As noted above, the Veteran has a separate rating for left lower extremity radiculopathy.  However, at his August 2012 VA examination, the examiner noted that the Veteran also had right lower extremity radiculopathy.  The examiner found that it was of moderate severity.  Radiculopathy is rated under Diagnostic Code 8520 which pertains to the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2017).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2017).  

In this case, the remaining portion of the Veteran's right leg demonstrated moderate disability, as found by the August 2012 VA examiner.  At his June 2017 VA examination, the examiner specifically found there was no radiculopathy.  Interpreting the facts in the most favorable light, a 20 percent rating for radiculopathy of the remaining portion of the Veteran's right lower extremity is granted.  However, a 40 percent rating is not warranted, especially given that a subsequent VA examiner specifically found that radiculopathy was not present.  

Right Hip Degenerative Arthritis Prior to August 14, 2012

The Veteran seeks entitlement to an increased rating in excess of 10 percent for his service-connected right hip degenerative arthritis prior to August 14, 2012.  His right hip arthritis was rated initially at 10 percent under Diagnostic Code 5010-5253.  Effective August 14, 2012, it was rated under Diagnostic Code 5010-5252.  

Under Diagnostic Code 5010, the rater is instructed to rate traumatic arthritis as degenerative arthritis, Diagnostic Code 5003.  Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2017).  

Under Diagnostic Code 5252, limitation of flexion of the thigh, a 10 percent rating is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a (2017).  A 20 percent rating is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent rating is warranted when flexion is limited to 20 degrees.  Id.  A 40 percent rating is warranted when flexion is limited to 10 degrees.  

Under Diagnostic Code 5253, impairment of the thigh, a 10 percent rating is warranted when there is limitation of rotation of the thigh (inability to toe-out more than 15 degrees).  38 C.F.R. § 4.71a (2017).  A 10 percent rating is also warranted when there is limitation of adduction such that the Veteran is unable to cross his legs.  Id.  A 20 percent rating is warranted when there is limitation of abduction of the thigh with motion lost beyond 10 degrees.  Id.  Normal ranges of motion for the hip are flexion from 0 degrees to 125 degrees and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2017).  

At a July 2008 VA examination, the Veteran demonstrated right flexion to 100 degrees with objective evidence of pain following repetitive motion.  His abduction was 40 degrees.  Despite the objective evidence of pain, the Veteran did not demonstrate any additional limitation of range of motion.  He complained of giving way, pain, stiffness, and weakness.  He was able to cross his right leg over his left and toe-out more than 15 degrees.  He did not have ankylosis. 

At a December 2009 VA examination, the Veteran demonstrated right flexion to 120 degrees with objective evidence of pain following repetitive motion.  Despite the objective evidence of pain, the Veteran did not demonstrate any additional limitation of range of motion.  He was able to toe-out more than 15 degrees and cross his right leg over his left.  

When considering the functional loss described by the Veteran, the medical and lay evidence of record does not show that his functional loss causes his right hip degenerative arthritis to be more closely described by the 10 percent criteria.  Even when considering pain and functional loss, his flexion was not more accurately described as flexion to 30 degrees to warrant a 20 percent rating under Diagnostic Code 5252.  His flexion was, at worst, to 100 degrees.  A 20 percent rating under Diagnostic Code 5253 is not warranted because the evidence does not show that there is limitation of abduction of the thigh with motion lost beyond 10 degrees.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's right hip degenerative arthritis does not more closely approximate a 20 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.

Right Hip Degenerative Arthritis August 14, 2012 and After

The Veteran seeks entitlement to an increased rating in excess of 30 percent for his service-connected right hip degenerative arthritis from August 14, 2012 and after.

At an August 2012 VA examination, the Veteran demonstrated right flexion to50 degrees with painful motion beginning at 15 degrees.  The examiner found the Veteran to have localized tenderness or pain to palpation for the right hip.  The Veteran indicated that he regularly uses a wheelchair and constantly uses a cane.  The examiner did not find the Veteran to have ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran reported less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.

At a June 2017 VA examination, the Veteran demonstrated right flexion to 125 degrees with no objective evidence of pain following repetitive motion.  The Veteran reported pain that disturbs his locomotion and interferes with standing.  The examiner did not find the Veteran to have ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran reported not being able to walk for more than 15 minutes due to the pain in his hips.  He described the inability to stand for more than 20 minutes and climb or walk on uneven ground without severe pain.

When considering the functional loss described by the Veteran, the medical and lay evidence of record does not show that his functional loss causes his right hip degenerative arthritis to be more closely described by the 40 percent criteria.  Even when considering pain and functional loss, his flexion was not more accurately described as flexion to 10 degrees.  His flexion was, at worst, to 15 degrees at his August 2012 examination, but increased significantly to flexion to 125 degrees at his June 2017 examination.  The evidence does not show that his disability picture is more accurately described as flexion limited to 10 degrees.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's right hip degenerative arthritis does not more closely approximate a 40 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased rating in excess of 20 percent for service-connected lumbar degenerative arthritis prior to August 14, 2012, and 40 percent thereafter is denied.

A separate 20 percent rating for radiculopathy of the right lower extremity is granted.  

Entitlement to an increased rating in excess of 10 percent for service-connected right hip degenerative arthritis prior to August 14, 2012, and 30 percent thereafter is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9.  In this regard, remand is necessary so the AOJ may develop the issue of entitlement to a TDIU.

In the September 2014, the Board remanded for TDIU development.  The Veteran reported that his service-connected disabilities interfere with and prohibit his employment as a pastor.  The record is unclear if his occupation is substantially gainful employment or marginal employment.  Currently, the Veteran is eligible for consideration for a schedular TDIU, because he has a combined rating of 70 percent, with one combined disability rated at 40 percent.  However, the Veteran's current employment status is unknown.  The AOJ has provided the Veteran with the formal TDIU application form (VA Form 21-8940); however, the completed application has not been submitted.  Therefore, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of entitlement to a TDIU, to include providing the Veteran with another formal TDIU application form (VA Form 21-8940) to obtain information about his income as a pastor.

2.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


